DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-3 in the reply filed on 11/17/2020 is acknowledged.  Withdrawal of Claims 4-20, in the reply filed by the Applicant on 11/17/2020 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 06/28/2019, 10/29/2020, 01/12/2021, 02/11/2021, 03/02/2021 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “about” renders the claim indefinite.  It is unclear as to what range of allowable values/tolerances are considered to be “about” a value and what is not.  Additionally, it is unclear if the parentheticals such as “(0.15 inches)”, in units of inches, indicate required or optional dimensions.  Therefore, the metes and bounds of the claim are not clearly defined, and the term and parentheticals render the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean within a tolerance of 10%, and the parentheticals to be optional/exemplary.

	In regards to Claim 1, the phrase “an aluminum alloy used in a slug for an impact extrusion process” renders the claim indefinite.  The claim is directed to an aluminum alloy to be used within a slug which is used to form a metallic container, but includes limitations directed to the dimensions of the slug.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
	For purposes of Office examination, the Examiner is interpreting the claim to be directed to a slug with the claimed dimensions and composition an aluminum alloy of the composition claimed.

	In regards to Claim 2, the phrase “wherein the titanium boride alters a grain structure of an aluminum alloy including the titanium boride compared to the aluminum alloy of a 
	For purposes of Office examination, the Examiner is interpreting the phrase to mean that any difference in grain structure constitutes the titanium boride altering a grain structure of an aluminum alloy compared to any aluminum alloy composition without titanium boride.

	In regards to Claims 23-24, the parentheticals such as “(3 ksi)” and others in terms of ksi render the claims indefinite.  It is unclear if the parentheticals indicate required or optional dimensions.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the parentheticals to be optional/exemplary.  

	In regards to Claim 25, the term “a 5.5 mm sample” renders the claim indefinite.  It is unclear as to what dimension is measured to be 5.5 mm of the aluminum alloy.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean a sample measuring 5.5 mm in any dimension.



In addition to the rejections set forth above, Claims 2-12 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 102/§103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-2 are rejected under 35 U.S.C. 102 as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0068352 (Chatey).
In regards to Claims 1-2, Chatey teaches novel aluminum alloys for use in an impact extrusion manufacturing process to create shaped containers and other articles of manufacture (Abstract), wherein Chatey teaches a method of manufacturing slugs to be used in an impact extrusion process from recycled scrap metal (¶24), wherein metal comprising at least one of a 3014, 3004, 3003, 3013, 3103, and 3105 aluminum alloy and blending with a pure aluminum alloy to create a recycled aluminum alloy (¶26), wherein the pure aluminum alloys can be 1050 or 1070 (¶51), wherein the opening diameter can be modified by necking (¶224), wherein in one embodiment, a recycled aluminum alloy utilizes 40% of 3104 alloy blended with a 1070 alloy, and comprises exemplary composition of approximately: 98.47% Al, 0.15% Si, 0.31% Fe, 0.09% Cu, 0.41% Mn, 0.49% Mg, 0.05% Zn, 0.02% Cr,  – corresponding to an aluminum alloy used in a slug for an impact extrusion process to form a metallic container which is configured to receive an end closure, the aluminum alloy comprising, between 40-90 wt.% of a first aluminum and between 10-60 wt.% of a second aluminum, wherein the first aluminum is selected from the group of AA1050, AA1070 or P1020A, and wherein the second aluminum is selected from the group consisting of AA3104, AA3004, AA3105, AA3003 or AA3103, wherein neither the first aluminum nor the second aluminum are recycled (instant Claim 1) and wherein the composition of the aluminum alloy comprises: at least 97.56 wt. % Al; at least 0.07 wt. % Si; at least 0.22 wt. % Fe; at least 0.04 wt. % Mn; at least 0.02 wt. % Mg; and most 0.15 wt.% impurities; and a balance comprising at least one of Cu, Zn, Cr, and Ti (instant Claim 1) and at most 99.5 wt. % Al; at most 0.46 wt. % Si; at most 0.92 wt. % Mn; and at most 0.74 wt. % Mg (instant Claim 2). .

	Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0068352 (Chatey).
	In regards to Claims 21-22 and 24, Chatey teaches the aluminum alloy used in a slug of Claim 1, and also teaches that recrystallization characteristics are known to change, necessitating potential changes to the thermomechanical treatment(s), including but not limited to: rolling temperatures, rolling reductions, annealing temperatures, annealing process, and/or annealing times (¶22), wherein the increased ultimate tensile strength and yield strength increases the tonnage loads when punching slugs (¶22).  Although Chatey does not explicitly teach that a hardness of the alloy with the dimensions of 45 x 5.5 mm is between 52.4-68.8 HB (instant Claim 21) and 50-66 HB  (instant Claim 22), nor a tensile strength between 96.5 (14 ksi) and 144.8 MPa (21 ksi), Examiner notes that given that the product of Chatey is substantially similar in structure, composition, and process of manufacture, one of ordinary skill in the art would expect the product to evince substantially similar properties, including mechanical properties 

	In regards to Claims 23 and 25, Chatey teaches that cold working can be employed to increase the yield strength and decrease the ductility, whereas the process of annealing can bae used to decrease the strength but increase the ductility.  Although Chatey does not explicitly teach a yield strength of a 5.5 mm thick sample is between 20.7 MPa (3 ksi) and 55.2 MPa (8 ksi) (instant Claim 23) nor that an elongation percent of a 5.5 mm sample is between 30% and 42% (instant Claim 25); however, given that Chatey teaches that processes can be employed to set mechanical properties, one of ordinary skill in the art would have found it obvious to have determined the optimum values of yield strength and ductility, which is related to elongation rate, to have arrived at the claimed elongation rate/ductility and yield strength ranges of the instant application via controlling the processes during the fabrication of the product.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
	Furthermore, given that Chatey teaches a product that is substantially similar in structure, composition, as well as process of manufacture, one of ordinary skill in the art would expect the product to evince substantially similar properties, including mechanical properties such as hardness and tensile strength as claimed in instant Claims 21-22 and 24.  



Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2008/0041501 (Platek) teaches panels such as from scrap derived molten aluminum alloy using a continuous caster to cast the alloy into a slab, wherein the method comprises providing a molten aluminum alloy consisting essentially of 0.1 to 0.7 wt. % Si, 0.2 to 0.9 wt. % Fe, 0.05 to 0.5 wt. % Cu, 0.05 to 1.3 wt. % Mn, 0.2 to 2.8 wt. % Mg, 0.3 wt. % max. Cr, 0.3 wt. % max. Zn, 0.2 wt. % max. Ti, the remainder aluminum, incidental elements and impurities and providing a continuous caster such as a belt caster, block caster or roll caster for continuously casting the molten aluminum alloy (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KEVIN CT LI/
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784